J-S34007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TODD DARRELL BALLARD                       :
                                               :
                       Appellant               :   No. 1533 WDA 2021

              Appeal from the PCRA Order Entered March 9, 2022
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0001382-2006


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                            FILED: December 2, 2022

        Appellant Todd Darrell Ballard appeals from the order entered March 9,

2022, by the Court of Common Pleas of Allegheny County denying his petition

for postconviction DNA testing pursuant to 42 Pa.C.S. § 9543.1.1 After careful

review, we affirm the lower court’s order denying relief.

        In 2006, the Commonwealth charged Appellant in the fatal shooting of

the mother of his child (“Victim”). During his 2007 bench trial, the defense

argued that the shooting was accidental, resulting from a struggle between
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 While the court denied Appellant’s petition on September 30, 2021, it did
not enter the order on the docket until March 9, 2022. We have changed the
caption accordingly and deem timely Appellant’s premature notice of appeal.
See Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the announcement of
a determination but before the entry of an appealable order shall be treated
as filed after such entry and on the day thereof.”).
J-S34007-22



Appellant and Victim. Nevertheless, the trial court found Appellant guilty of,

inter alia, First-Degree Murder and sentenced him to a term of incarceration

of life without parole.2 In his direct appeal, Appellant again did not contest

his presence at the crime but argued that “the shooting occurred during a

‘heat of the passion’ struggle.”3 This Court affirmed his judgment of sentence

in May 2009, and the Pennsylvania Supreme Court and the United States

Supreme Court denied further review.4

        Appellant filed his first PCRA petition in 2010, which the PCRA court

denied following the submission of counsel’s no-merit letter.        This Court

affirmed the denial of PCRA relief in 2013.5

        On February 22, 2021, Appellant filed pro se a “Petition for DNA Testing

Pursuant to the [PCRA] 42 Pa.C.S. § 9543.1[.]” He sought DNA and forensic

testing of evidence gathered at the crime scene, including Victim’s fingernail

____________________________________________


2 As gleaned from the trial court’s 2008 Pa.R.A.P. 1925(a) Opinion, Appellant
fatally shot Victim and took their infant child.         Victim’s stepfather
(“Stepfather”), who knew Appellant as Victim’s paramour, witnessed the
crime. Relevantly, Stepfather cut his foot on broken glass on the floor as he
attempted to evade Appellant prior to Appellant shooting Victim. Police
apprehended Appellant as he was allegedly attempting to flee to New York to
change his identity.

3   Appellant’s Pa.R.A.P. 1925(b) Statement, 6/5/08, at ¶ 9.

4 Commonwealth v. Ballard, 976 A.2d 1198 (Pa. Super. 2009) (non-
precedential decision); 983 A.2d 725 (Pa. 2009); 559 U.S. 1074 (2010).

5 Commonwealth v. Ballard, 83 A.3d 1075 (Pa. Super. 2013) (non-
precedential decision).



                                           -2-
J-S34007-22



clippings.    Appellant alleged that although detectives seized forensic and

ballistic evidence from the crime scene, the Commonwealth did not provide

the defense with DNA testing results nor introduce any results at trial, other

than stipulating that blood traces matched Stepfather’s DNA. In contrast to

his past defenses alleging that the shooting occurred during a struggle

between himself and Victim, Appellant asserted that DNA testing of the

evidence would “exonerate him, and reveal/identify the perpetrator.”6

       The PCRA court appointed counsel, who subsequently filed a Motion for

Leave to Withdraw and a Turner/Finley No Merit Letter.7 After reviewing the

No-Merit Letter, the PCRA court issued a Notice of Intention to Dismiss

Pursuant to Pa.R.Crim.P. 907(1) on August 25, 2021.         Viewing Appellant’s

petition as a standard PCRA Petition, the court concluded that the petition was

untimely under the PCRA’s jurisdictional time bar.

       The court additionally addressed the merits of his petition. The court

opined that Appellant had not met the requirements for DNA testing pursuant

to Section 9543.1(a)(2).         The court also recognized that the Appellant’s

strategy at trial was that the shooting was accidental, such that the case did

not involve a claim that he was not present at the crime scene. Accordingly,


____________________________________________


6 Memorandum of Law in Support of Petition for DNA Testing, 2/22/21,
“Statement of Verification” (emphasis removed).

7Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S34007-22



the court noted its intent to dismiss the petition without a hearing and granted

counsel permission to withdraw. On September 30, 2021, the PCRA court

dismissed Appellant’s petition seeking DNA testing.8

       Appellant filed pro se a notice of appeal. Subsequently, both Appellant

and the court complied with Pa.R.A.P. 1925. Appellant presents the following

“claim for review[:]”

       Did the newly appointed court err in misconstru[ing the] petition
       (motion) for DNA/forensic testing into a Post-Conviction Relief Act
       Petition; and circumventing the provisions of 42 Pa.C.S.
       [§ ]9543.1(b)(1) in dismissing said petition based on a No-Merit
       Letter, instead of giving the Commonwealth an opportunity to
       respond to the action?

Appellant’s Br. at 5.

                                               A.

       Appellant challenges the PCRA court’s dismissal of his petition for DNA

testing. When reviewing an order denying postconviction DNA testing, we

consider whether the court’s determination “is supported by the evidence of

record and whether it is free from legal error.” In re Payne, 129 A.3d 546,

554 (Pa. Super. 2015) (en banc). In doing so, “this Court determines whether

the movant satisfied the statutory requirements listed in Section 9543.1.”

Commonwealth v. Walsh, 125 A.3d 1248, 1253 (Pa. Super. 2015) (citation

omitted). We will affirm the lower court’s denial of testing “if there is any

basis to support it, even if we rely on different grounds to affirm.” Id.
____________________________________________


8 In its September 30, 2021 Order, the court referenced Appellant’s
September 9, 2021 response to the Rule 907 Notice of Intent to Dismiss. The
response is not included in either the docket entries or the record.

                                           -4-
J-S34007-22



      Section 9543.1 details numerous requirements for petitioners seeking

postconviction DNA testing.     Relevant here, Section 9543.1(a)(2) provides

that if the evidence was available at trial, as in this case, then the applicant

must demonstrate, inter alia, that the evidence had not been “subject to the

DNA testing requested because the technology for testing was not in existence

at the time of the trial . . . , or [that] the evidence was subject to the testing,

but newer technology could provide substantially more accurate and

substantially probative results . . . .” 42 Pa.C.S. § 9543.1(a)(2)

      The statute also requires the applicant to “present a prima facie case

demonstrating that the . . . identity of or the participation in the crime

by the perpetrator was at issue in the proceedings that resulted in the

applicant’s conviction and sentencing” and that “DNA testing of the

specific evidence, assuming exculpatory results, would establish . . . the

applicant’s actual innocence of the offense[.]” Id. at § 9543.1(c)(3)(i), (ii)(A)

(emphasis added); see also Walsh, 125 A.3d at 1254–55.

                                        B.

      The PCRA court denied Appellant’s request for DNA testing based upon

Appellant’s failure to satisfy the requirements of Section 9543.1. Specifically,

the PCRA court observed that DNA testing technology was available at trial.

It also found no indication that new technology would provide more accurate

or probative results. The court additionally opined that DNA testing would not

be “in furtherance of any claim that he was not involved in the murder[,]”

given that his defense strategy was that the shooting was accidental. Notice

                                       -5-
J-S34007-22



of Intention to Dismiss, 8/25/21, at ¶ 13.       After review, we agree that

Appellant did not satisfy Section 9543.1.

       Appellant asserts that the court erred in denying his petition for

postconviction DNA testing.9 He argues that because the crime lab collected

evidence “to link an assailant to the shooting in this matter,” testing the

evidence “is extremely important to establish [his] innocence.” Appellant’s

Br. at 7 (emphasis removed). Appellant cites his plea of “not guilty” in support

of his claim of innocence and baldly asserts that “the forensic results would

exonerate” him. Appellant’s Reply Br. at 1-2, 4. Appellant also references

the development of a new testing method of “microbial sampling of bacteria,”

asserting that this new, more accurate technology would identify the “actual

shooter in this matter[.]” Id. at 2, 5.

       Upon review, we agree with the PCRA court that Appellant failed to

satisfy the requirements for postconviction DNA testing under Section 9543.1.

Most significantly, despite his bald statements, Appellant does not “present a

prima facie case demonstrating that the . . . identity of or the participation in

____________________________________________


9 Appellant first contends that the PCRA court erred in treating his petition for
postconviction DNA testing as a standard PCRA petition and subjecting it the
PCRA’s jurisdictional time bar. We agree. While petitions for postconviction
DNA testing fall “under the general rubric of the PCRA[,]” the petitions are not
subject to the “one-year jurisdictional time bar of the PCRA.”
Commonwealth v. Williams, 35 A.3d 44, 50 (Pa. Super. 2011) (citation
omitted); see also 42 Pa.C.S. § 9543.1(a)(1). Nevertheless, we affirm the
PCRA court’s order based upon its alternative conclusion that Appellant failed
to satisfy Section 9543.1.



                                           -6-
J-S34007-22



the crime by the perpetrator was at issue in the proceedings that resulted in

the applicant’s conviction and sentencing.”      42 Pa.C.S. § 9543.1(c)(3)(i).

Rather, the record reveals that Appellant stipulated to his identity at trial and

asserted a defense claiming that the shooting resulted from a struggle

between himself and Victim.10 Thus, DNA testing would be irrelevant because

there is no dispute that Appellant was present at the crime scene. Moreover,

the presence of someone else’s DNA would not change the fact that Appellant

participated in the shooting that resulted in Victim’s death. Accordingly, we

conclude that the PCRA court’s denial of Appellant’s Petition for Postconviction

DNA Testing is supported by the record as Appellant failed to satisfy the

requirements of Section 9543.1.11




____________________________________________


10 Appellant attempts to call into question his counsel’s stipulation to his
identity at trial, claiming that he “was under the influence of sedative
medication during trial proceedings” and, thus, was “unable to assist in his
defense.” Appellant’s Reply Br., at 2, 4. We reject this argument based upon
this Court’s previous rejection of this same assertion raised in his 2010 PCRA
Petition in which we noted that Appellant failed to support his bald allegations
that his medication interfered with his ability to assist in his defense.

11Appellant also asks this Court to remand to allow the Commonwealth to file
a response to his petition for DNA testing because the PCRA court did not
“afford the Commonwealth an opportunity to respond to the motion,” as
required by Section 9543.1(b)(1). Appellant’s Br. at 7. We deem Appellant’s
remand request moot, given that the Commonwealth filed a brief to this Court,
arguing in favor of the PCRA court’s resolution, and Appellant responded to
the Commonwealth in his Reply Brief. With regard to Appellant’s Reply Brief,
we grant his “Request to Make a Reduction of Required Copies [of his Reply
Brief],” filed October 17, 2022.

                                           -7-
J-S34007-22



     Order affirmed. Appellant’s Request to Make a Reduction of Required

Copies granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2022




                                 -8-